Citation Nr: 0106862	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  94-00 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a hypertensive 
disorder, to include complaints of angina, claimed as 
secondary to service-connected thrombophlebitis of the right 
leg.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from January 1961 to July 
1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1993 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant has been service connected for 
thrombophlebitis of the right leg since 1970.  The medical 
evidence shows treatment and diagnosis of hypertension and 
complaints of angina beginning in the early 1990s.

2.  The greater weight of the objective, credible evidence 
does not establish that the appellant's hypertensive 
disorder, to include complaints of angina, was caused or 
aggravated by her service-connected thrombophlebitis of the 
right leg.


CONCLUSION OF LAW

Secondary service connection for a hypertensive disorder, to 
include complaints of angina, is not warranted.  38 C.F.R. 
§ 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
developed and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§§ 5103A, 5107, as amended by the Veterans Claims Assistance 
Act of 2000, Pub, L. No. 106-475, 114 Stat. 2096 (2000).  The 
record reflects that the appellant has been provided a 
medical examination for her hypertension/angina disorder and 
development efforts have been completed to the extent 
possible to obtain relevant VA medical records and/or provide 
the appellant the opportunity to do either submit or 
authorize VA to obtain private medical records.  Further, the 
RO has adjudicated her claim on the merits under the benefit-
of-the-doubt standard of review.  Accordingly, the Board 
concludes that the appellant will not be prejudiced by a 
disposition of his appeal at this time.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In a merits-based review of a claim, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cases cited therein.  Once the evidence is 
assembled, the Board must determine whether the preponderance 
of the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  Moreover, the Board may not base a decision 
on its own unsubstantiated medical conclusions but, rather, 
may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

In analyzing the evidence of record, the Board finds that a 
preponderance of the relevant and probative evidence is 
against entitlement to service connection on a secondary 
basis for a hypertensive disorder, to include complaints of 
angina.  No complaints, treatment or diagnosis of a 
hypertensive disorder were reported during the appellant's 
period of military service between 1961 and 1963.  These 
records show treatment for complaints of swelling and pain in 
her right leg diagnosed as thrombophlebitis.  Service 
connection for thrombophlebitis of the right leg was 
established in 1970; extensive medical treatment and 
evaluation for this disorder through the next two decades 
discloses no findings/diagnosis showing an associated 
hypertensive disorder, to include complaints of angina.  
Medical records dated in the post-service period show initial 
treatment and diagnosis for hypertension and angina beginning 
in the early 1990s.  However, these medical records provide 
no clinical examination findings and/or assessments relating 
her hypertension and other cardiac complaints to her long-
established service-connected thrombophlebitis disability.  
Hence, there is no basis in the record to support a 
conclusion that the appellant's hypertensive disorder, to 
include angina complaints, was caused or aggravated by her 
service-connected thrombophlebitis of the right leg.

In view of the above, the Board finds that a preponderance of 
the relevant and probative evidence is against entitlement to 
service connection on a secondary basis for a hypertensive 
disorder, to include complaints of angina.  The regulations 
regarding service connection do not require that a veteran 
establish service connection through medical records alone, 
see Triplette v. Principi, 4 Vet. App. 45, 49 (1993), but in 
this case, the Board has carefully examined the entire 
evidentiary record and finds no credible, objective evidence 
to support the appellant's contentions that her hypertensive 
disorder/angina complaints was caused or aggravated by her 
thrombophlebitis of the right leg.  This finding is supported 
not only by the clinical records from service, but also by 
the dearth of any medical evidence dated in the post service 
period showing any kind of causal or etiological relationship 
between these two disorders.

The appellant's contentions advanced on appeal, without 
competent clinical or historical corroboration, are 
considered to be of insufficient probative value to serve as 
a basis for a grant of service connection for the issue on 
appeal.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As the preponderance of evidence weighs against a grant of 
the benefits sought, the evidence in this case is not so 
evenly balanced as to require application of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection on a secondary basis for a hypertensive 
disorder, to include complaints of angina, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

